Citation Nr: 1744644	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether severance of the award of service connection for the cause of the Veteran's death was proper.

2. Whether severance of the award of Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 was proper.

3. Entitlement to an effective date earlier than August 11, 2010 for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.  He died in October 1991, and the Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  This decision severed VA's grants of service connection for the cause of Veteran's death and DEA in March 2011.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board decides Issues 1 and 2 below.  The Board REMANDS Issue 3 to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. VA's decision to grant service connection for the cause of the Veteran's death was not clearly and unmistakably erroneous.
2. VA's decision to grant DEA was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1. The March 2011 rating decision, which granted service connection for the cause of the Veteran's death, was not clearly and unmistakably erroneous.  Thus, VA's severance of the award of service connection in January 2012 was improper.  38 U.S.C.A. §§ 1310, 5112 (West 2014); 38 C.F.R. §§ 3.105 (2017).

2. The March 2011 rating decision, which granted DEA, was not clearly and unmistakably erroneous.  Thus, VA's severance of the award of DEA in January 2012 was improper.  38 U.S.C.A. §§ 1310, 5112 (West 2014); 38 C.F.R. §§ 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual and Procedural Background

The Veteran died in October 1991.  The Appellant claimed service connection for the cause of the Veteran's death.  She alleged that the Veteran's service-connected bronchial asthma either directly caused or contributed substantially to the automobile accident that resulted in the cerebral laceration and skull and cervical fracture and dislocation that led to his death.  VA denied the claim.  The Appellant appealed VA's denial, but the Board affirmed the denial in February 1996.  

The Appellant did not appeal the denial to the U.S. Court of Appeals for Veterans Claims, nor did she seek reconsideration of the denial from the Board.  Pursuant to 38 C.F.R. § 20.1100, the Board's decision is final.

The Appellant again claimed service connection for the cause of the Veteran's death in April 1999.  In a letter dated June 9, 1999, VA summarized the procedural history of the case, notifying the Appellant that she would have to submit new and material evidence, pursuant to 38 C.F.R. § 3.156, to reopen her claim.  Five days later, in a letter dated June 14, 1999, the Appellant wrote to then-President Bill Clinton citing the factual circumstances of her husband's passing while also stating that "the Montgomery newspaper" reported that the State of Alabama had "disbarred" Dr. William Chambless, the Montgomery, Alabama County Coroner who had signed her husband's death certificate.  

The White House referred the correspondence to the Montgomery RO.  In a letter dated September 9, 1999, the Director of the RO cited the June 9, 1999 letter, repeating the necessity of new and material evidence.  The Director also stated "since we have no jurisdiction over state or local officials, we cannot change evidence submitted by one of these officials, nor can we disregard it."  No evidence appears in the claims file until the Appellant again claimed service connection for the cause of the Veteran's death in January 2009.

VA issued Veterans Claims and Assistance Act notice in March 2009, and it ultimately granted service connection and DEA in March 2011.  VA changed course three months later, proposing to sever service connection and DEA in June 2011.  It ultimately severed service connection and DEA in January 2012.

Upon reviewing the above evidence, the Board's Counsel researched the Appellant's contention in her June 1999 letter.  The Board's Counsel has identified an Associated Press State & Local Wire article in in LexisNexis entitled "Settlement reached in suit accusing coroner of distress."  This article, dated June 4, 1999 (10 days prior to the Appellant's letter to then-President Bill Clinton), states:


Montgomery County settled a suit filed by two former employees of the county's ex-coroner, who was accused of being nude in the office and of sometimes donning a Zorro suit to parade around the premises. 
Nellie Adams and Rebecca Marshall claimed they were entitled to damages because of emotional distress suffered while working for William Chambless.
Lawyers for both sides would not specify terms of the settlement, which was reported Thursday by the Montgomery Advertiser. 
The suit said Chambless was found nude in his office in the mornings, and that he sometimes dressed in a Zorro suit and walked around in an offensive manner. Chambless was also accused of telling unsolicited off-color jokes and arranging the office skeleton in vulgar positions.
The former coroner was fired in December 1997, one day after the state Medical Licensure Commission suspended his medical license.  That action came after the state Board of Medical Examiners filed a complaint saying that Chambless' excessive drinking posed a danger to his patients.  (The undersigned has added the bolded text for emphasis).

Severance of Service Connection

Pursuant to 38 C.F.R. § 3.105(d), VA will sever service connection "only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government)."  


Clear and Unmistakable Error (CUE)

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question; and (3) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

New and Material Evidence

When determining whether a claim should be reopened, VA performs a two-step analysis.  The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).


Analysis - Cause of Death

As noted above, VA, not the Appellant, must show that the March 2011 rating decision granting service connection contained CUE.  Here, VA stated in January 2012 that the grant of service connection contained CUE because the Appellant had not submitted new and material evidence since the Board denied the claim in February 1996.  Therefore, this case turns on whether reasonable minds could differ on whether the Appellant submitted any evidence between February 1996 and March 2011 that is new and material.  

The Board finds the evidence the Appellant submitted in the 15 years after the Board last addressed this claim is duplicative, and it was before the Board in February 1996, except in one critical respect.  The Appellant's assertion in June 1999 that the State of Alabama had "disbarred" the Montgomery, Alabama County Coroner who had signed her husband's death certificate is new and depending on the finder of fact, possibly material.  The Board notes that the Montgomery RO acknowledged this statement in September 1999, but it did not formally rule on whether this was new and material.  Instead, it dismissed her submission administratively.  VA was required to presume this assertion was credible - for the sole purpose of determining its newness and materiality - under Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, notwithstanding the fact that VA excluded the June 1999 letter containing this assertion from the list of evidence cited in the March 2011 rating decision granting the Appellant's claim and the August 2011 administrative decision supporting the finding of CUE, it is possible that a finder of fact could have used this evidence to grant the Appellant's claim.  Independent of this, the Board's conclusion is bolstered by the Associated Press State & Local Wire article cited above, which because of its widespread circulation, could easily have been common knowledge of the finder of fact.  This possibility means VA has not met its burden, and its severance of service connection was improper.  


Analysis - DEA

VA granted DEA because the benefit was derived from VA's grant of service connection for the cause of the Veteran's death.  Accordingly, VA severed DEA when it severed service connection in January 2012.  Because the Board has found VA improperly severed service connection, it necessarily follows that VA improperly severed DEA.  


ORDER

VA's severance of the award of service connection for the cause of the Veteran's death was improper.  Service connection is restored, effective August 11, 2010.

VA's severance of the award of DEA was improper.  DEA is restored.


REMAND

Because the Board has restored the grant of service connection, the Appellant's Notice of Disagreement with the effective date VA granted in March 2011 is ripe.  VA must issue a statement of the case (SOC).  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC addressing entitlement to an effective date earlier than August 11, 2010 for service connection for the cause of the Veteran's death.  The AOJ is advised to discuss the relevance of the Appellant's submissions in 1999 and 2009 in its analysis.  

The AOJ must advise the Appellant of the time limit in which she may file a substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


